     2:19-cv-02899-BHH         Date Filed 12/24/19      Entry Number 17        Page 1 of 27




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

RACHAEL MANEY,                                )      C.A. NO. 2:19-CV-02899-BHH
                                              )
                                              )
                       PLAINTIFF,             )
                                              )
               vs.                            )       ANSWER TO AMENDED COMPLAINT
                                              )
MASON PREPARATORY SCHOOL,                     )
                                              )
                       DEFENDANT.             )
                                              )

TO: MARYBETH MULLANEY, ESQUIRE, LAW OFFICE OF MARYBETH MULLANEY
AND REED N. COLFAX, ESQUIRE, RELMAN, DANE, & COLFAX, PLLC ATTORNEYS
FOR PLAINTIFF:

       Defendant Mason Preparatory School (hereinafter “Defendant,” “Mason Prep” or “MPS”),

subject to and without waiving its Motion to Strike, hereby answers the Plaintiff’s Amended

Complaint by denying each and every allegation of the Amended Complaint not hereinafter

specifically admitted, modified or explained. Defendant further responds to Plaintiff’s Amended

Complaint by alleging and stating as follows:

  COMPLAINT FOR DAMAGES, DELARATORY AND INJUNCTIVE RELIEF AND
                    DEMAND FOR JURY TRIAL

       1.      The allegations contained in Paragraph 1 of Plaintiff’s Amended Complaint

constitute conclusions of law requiring no answer, and therefore strict proof is required.

                                     NATURE OF ACTION

       2.      Defendant denies the allegations contained in Paragraphs 2 of Plaintiff’s Amended

Complaint and demands strict proof thereof.

       3.      Defendant denies the allegations contained in Paragraph 3 of Plaintiff’s Amended

Complaint and demands strict proof thereof.
     2:19-cv-02899-BHH         Date Filed 12/24/19        Entry Number 17    Page 2 of 27




       4.      Defendant admits only so much of the allegations contained in Paragraph 4 of

Plaintiff’s Amended Complaint as alleges the Maney children were good students of whom the

School is fond, and denies the remaining allegations contained in Paragraph 4 of Plaintiff’s

Amended Complaint and demands strict proof thereof.

       5.      Defendant denies the allegations contained in Paragraph 5 of Plaintiff’s Amended

Complaint.

       6.      The allegations contained in Paragraph 6 of Plaintiff’s Amended Complaint

constitute conclusions of law requiring no answer.

       7.      The allegations contained in Paragraph 7 of Plaintiff’s Amended Complaint

constitute conclusions of law requiring no answer.

       8.      Responding to the allegations of Paragraph 8 of the Amended Complaint,

Defendant lacks sufficient information upon which to admit the allegations of national origin and

residence of Plaintiff, P.M. and W.M. and therefore denies the same and demands strict proof

thereof. Further responding to Paragraph 8 of Plaintiff’s Amended Complaint, Defendant craves

reference to the applicable MPS Enrollment Contracts with Rachael Maney and Chris Maney and

denies any allegations inconsistent therewith.

       9.      Responding to Paragraph 9 of Plaintiff’s Amended Complaint, the definition of

duty constitutes a conclusion of law requiring no answer; therefore, Defendant demands strict

proof. Further Responding to Paragraph 9 of Plaintiff’s Amended Complaint, Defendant craves

reference to the applicable MPS Enrollment Contract with Rachael and Chris Maney and denies

any allegations inconsistent therewith. Defendant further responds that, to the extent Plaintiff

asserts a duty owed to her children under the enrollment contract as a basis for her individual




                                           Page 2 of 27
     2:19-cv-02899-BHH          Date Filed 12/24/19         Entry Number 17       Page 3 of 27




claim(s), Defendant asserts the Maney children are necessary parties based on such allegations and

that Plaintiff has failed to join them pursuant to Rule 19.

        10.    Defendant admits the allegations contained in Paragraph 10 of Plaintiff’s Amended

Complaint.

        11.    Defendant denies the allegations contained in Paragraph 11 of Plaintiff’s Amended

Complaint to the extent any acts were outside the scope and demands strict proof. Further

responding, Paragraph 11 states conclusions of law requiring no answer, and therefore strict proof

is required.

                                   FACTUAL BACKGROUND

        12.    The allegations contained in Paragraph 12 of Plaintiff’s Amended Complaint are

subject to Defendant’s Motion to Strike pursuant Rule 12(f) of the Federal Rules of Civil

Procedure, which is incorporated herein by reference; therefore, no response is provided herein.

Defendant reserves its right to respond to such allegations, if required, after a ruling on Defendant’s

Motion to Strike.

        13.    The allegations contained in Paragraph 13 of Plaintiff’s Amended Complaint are

subject to Defendant’s Motion to Strike pursuant Rule 12(f) of the Federal Rules of Civil

Procedure, which is incorporated herein by reference; therefore, no response is provided herein.

Defendant reserves its right to respond to such allegations, if required, after a ruling on Defendant’s

Motion to Strike.

        14.    The allegations contained in Paragraph 14 of Plaintiff’s Amended Complaint are

subject to Defendant’s Motion to Strike pursuant Rule 12(f) of the Federal Rules of Civil

Procedure, which is incorporated herein by reference; therefore, no response is provided herein.




                                             Page 3 of 27
     2:19-cv-02899-BHH          Date Filed 12/24/19         Entry Number 17       Page 4 of 27




Defendant reserves its right to respond to such allegations, if required, after a ruling on Defendant’s

Motion to Strike.

       15.     The allegations contained in Paragraph 15 of Plaintiff’s Amended Complaint are

subject to Defendant’s Motion to Strike pursuant Rule 12(f) of the Federal Rules of Civil

Procedure, which is incorporated herein by reference; therefore, no response is provided herein.

Defendant reserves its right to respond to such allegations, if required, after a ruling on Defendant’s

Motion to Strike.

       16.     The allegations contained in Paragraph 16 of Plaintiff’s Amended Complaint are

subject to Defendant’s Motion to Strike pursuant Rule 12(f) of the Federal Rules of Civil

Procedure, which is incorporated herein by reference; therefore, no response is provided herein.

Defendant reserves its right to respond to such allegations, if required, after a ruling on Defendant’s

Motion to Strike.

       17.     The allegations contained in Paragraph 17 of Plaintiff’s Amended Complaint are

subject to Defendant’s Motion to Strike pursuant Rule 12(f) of the Federal Rules of Civil

Procedure, which is incorporated herein by reference; therefore, no response is provided herein.

Defendant reserves its right to respond to such allegations, if required, after a ruling on Defendant’s

Motion to Strike.

       18.     The allegations contained in Paragraph 18 of Plaintiff’s Amended Complaint are

subject to Defendant’s Motion to Strike pursuant Rule 12(f) of the Federal Rules of Civil

Procedure, which is incorporated herein by reference; therefore, no response is provided herein.

Defendant reserves its right to respond to such allegations, if required, after a ruling on Defendant’s

Motion to Strike.




                                             Page 4 of 27
      2:19-cv-02899-BHH         Date Filed 12/24/19         Entry Number 17       Page 5 of 27




        19.     The allegations contained in Paragraph 19 of Plaintiff’s Amended Complaint are

subject to Defendant’s Motion to Strike pursuant Rule 12(f) of the Federal Rules of Civil

Procedure, which is incorporated herein by reference; therefore, no response is provided herein.

Defendant reserves its right to respond to such allegations, if required, after a ruling on Defendant’s

Motion to Strike.

        20.     Responding to Paragraph 20 of Plaintiff’s Amended Complaint, Defendant craves

reference to the Enrollment Contract and denies any allegations inconsistent therewith.

        21.     Responding to Paragraph 21 of Plaintiff’s Amended Complaint, Defendant craves

reference to the Enrollment Contract and denies any allegations inconsistent therewith.

        22.     Responding to Paragraph 22 of the Plaintiff’s Amended Complaint, Defendant

admits such allegations as allege Plaintiff is personally respected by Defendant, however,

Defendant denies the characterization and veracity of all aspects of the detail alleged and demands

strict proof.

        23.     Responding to Paragraph 23 of Plaintiff’s Amended Complaint, Defendant admits

so much of the allegations contained in Paragraph 23 of Plaintiff’s Amended Complaint as allege

P.M. received an excellent education at Defendant school which appropriately rewarded him when

good behavior was evident; however, Defendant denies the characterization and veracity of all

aspects of the detail alleged and demands strict proof.

        24.     Defendant admits the allegations contained in Paragraph 24 of Plaintiff’s

Complaint.

        25.     Defendant denies the allegations contained in Paragraph 25 of Plaintiff’s Amended

Complaint and demands strict proof thereof.




                                             Page 5 of 27
     2:19-cv-02899-BHH          Date Filed 12/24/19        Entry Number 17   Page 6 of 27




       26.     Defendant denies the allegations contained in Paragraph 26 of Plaintiff’s Amended

Complaint and demands strict proof thereof.

       27.     Defendant lacks sufficient information upon which to admit or deny the allegations

contained in Paragraph 27 of Plaintiff’s Amended Complaint and therefore denies the same and

demands strict proof thereof.

       28.     Defendant denies the allegations contained in Paragraph 28 of Plaintiff’s Amended

Complaint and demands strict proof thereof.

       29.     Responding to Paragraph 29 of Plaintiff’s Amended Complaint, Defendant admits

Plaintiff first contacted the school with questions on Dr. Maynard’s purported statement about

diversity just before Christmas break, denies the remainder of the allegations contained in

Paragraph 29 of Plaintiff’s Amended Complaint and demands strict proof thereof.

       30.     Defendant denies the allegations contained in Paragraph 30 of Plaintiff’s Amended

Complaint and demands strict proof thereof.

       31.     Defendant denies the allegations contained in Paragraph 31 of Plaintiff’s Amended

Complaint and demands strict proof thereof.

       32.     Defendant denies the allegations contained in Paragraph 32 of Plaintiff’s Amended

Complaint and demands strict proof thereof. Further responding, Defendant denies any creation

and maintenance of a discriminatory or hostile environment at MPS.

       33.     Responding to Paragraph 33 of the Amended Complaint, Teachers reported

concerns regarding certain of Dr. Maynard’s workroom conversations during the school’s good

faith and timely investigation of Ms. Maney’s and others’ complaints. Their testimony will speak

for itself and Defendant denies all allegations inconsistent.




                                            Page 6 of 27
     2:19-cv-02899-BHH          Date Filed 12/24/19        Entry Number 17       Page 7 of 27




        34.    Responding to Paragraph 34 of Plaintiff’s Amended Complaint, Defendant admits

Dr. Maynard’s literature curriculum included “To Kill a Mockingbird,” and the allegation of

discomfort of a student related to her curriculum first came to light in the investigation.

        35.    The allegations contained in Paragraph 35 of Plaintiff’s Amended Complaint are

subject to Defendant’s prior Motion to Strike; therefore, no response is provided herein. Defendant

reserves its right to respond to such allegations, if required, after a ruling on Defendant’s Motion

to Strike.

        36.    The allegations contained in Paragraph 36 of Plaintiff’s Amended Complaint are

subject to Defendant’s prior Motion to Strike; therefore, no response is provided herein. Defendant

reserves its right to respond to such allegations, if required, after a ruling on Defendant’s Motion

to Strike.

        37.    The allegations contained in Paragraph 37 of Plaintiff’s Amended Complaint are

subject to Defendant’s prior Motion to Strike; therefore, no response is provided herein. Defendant

reserves its right to respond to such allegations, if required, after a ruling on Defendant’s Motion

to Strike.

        38.    The allegations contained in Paragraph 38 of Plaintiff’s Amended Complaint are

subject to Defendant’s prior Motion to Strike; therefore, no response is provided herein. Defendant

reserves its right to respond to such allegations, if required, after a ruling on Defendant’s Motion

to Strike.

        39.    Defendant denies the allegations of Paragraph 39 of Plaintiff’s Amended

Complaint.

        40.    Responding to the allegations of Paragraph 40 of Plaintiff’s Amended Complaint,

the Defendant admits placing Dr. Maynard on leave while appropriately investigating complaints,




                                            Page 7 of 27
     2:19-cv-02899-BHH         Date Filed 12/24/19        Entry Number 17      Page 8 of 27




but denies the remaining allegations contained in Paragraph 40 of Plaintiff’s Amended Complaint

and demands strict proof.

       41.     Responding to the allegations of Paragraph 41 of Plaintiff’s Amended Complaint,

Defendant admits the School fully investigated concerns expressed and denies the remaining

allegations contained in Paragraph 41 of Plaintiff’s Amended Complaint and demands strict proof.

       42.     Responding to Paragraph 42 of Plaintiff’s Amended Complaint, Defendant craves

reference to the March 29, 2019 Letter from the Board of Trustees to MPS Family and denies any

allegations inconsistent therewith.

       43.     Responding to Paragraph 43 of Plaintiff’s Amended Complaint, Defendant craves

reference to the March 29, 2019 Letter from the Board of Trustees to MPS Family and denies any

allegations inconsistent therewith.

       44.     Responding to the portion of Paragraph 44 of Plaintiff’s Amended Complaint that

identifies Defendant’s counsel by name and discusses alleged statements made at the parent forum,

these allegations are subject to Defendant’s prior Motion to Strike; therefore, no response is

provided herein. Defendant reserves its right to respond to such allegations, if required, after a

ruling on Defendant’s Motion to Strike. Further responding, Defendant admits only so much of

the allegations contained in Paragraph 44 of Plaintiff’s Amended Complaint as allege that the

School appropriately responded to the school community’s and the Plaintiff’s family’s educational

concerns. Defendant denies the inconsistent allegations contained in Paragraph 44 of Plaintiff’s

Amended Complaint and demands strict proof.

       45.     The allegations contained in Paragraph 45 of Plaintiff’s Amended Complaint are

subject to Defendant’s prior Motion to Strike; therefore, no response is provided herein. Defendant




                                           Page 8 of 27
     2:19-cv-02899-BHH         Date Filed 12/24/19         Entry Number 17     Page 9 of 27




reserves its right to respond to such allegations, if required, after a ruling on Defendant’s Motion

to Strike.

        46.    The allegations contained in Paragraph 46 of Plaintiff’s Amended Complaint are

subject to Defendant’s prior Motion to Strike; therefore, no response is provided herein. Defendant

reserves its right to respond to such allegations, if required, after a ruling on Defendant’s Motion

to Strike.

        47.    The allegations contained in Paragraph 47 of Plaintiff’s Amended Complaint are

subject to Defendant’s prior Motion to Strike; therefore, no response is provided herein. Defendant

reserves its right to respond to such allegations, if required, after a ruling on Defendant’s Motion

to Strike.

        48.    The allegations contained in Paragraph 48 of Plaintiff’s Amended Complaint are

subject to Defendant’s prior Motion to Strike; therefore, no response is provided herein. Defendant

reserves its right to respond to such allegations, if required, after a ruling on Defendant’s Motion

to Strike.

        49.    The allegations contained in Paragraph 49 of Plaintiff’s Amended Complaint are

subject to Defendant’s prior Motion to Strike; therefore, no response is provided herein. Defendant

reserves its right to respond to such allegations, if required, after a ruling on Defendant’s Motion

to Strike.

        50.    The allegations contained in Paragraph 50 of Plaintiff’s Amended Complaint are

subject to Defendant’s prior Motion to Strike; therefore, no response is provided herein. Defendant

reserves its right to respond to such allegations, if required, after a ruling on Defendant’s Motion

to Strike.




                                            Page 9 of 27
     2:19-cv-02899-BHH          Date Filed 12/24/19      Entry Number 17       Page 10 of 27




       51.     Defendant lacks sufficient information upon which to admit or deny what or

whether W.M. reported as alleged in Paragraph 51 of Plaintiff’s Amended Complaint and therefore

denies the same and demands strict proof thereof. Further responding to Paragraph 51 of Plaintiff’s

Amended Complaint, Defendant admits that in April 2019 Plaintiff repeatedly berated the

Defendant, its remaining teachers, administration and families, expressed the desire to have

Defendant teach P.M. as a homebound student and stated fear for W.M.’s safety at school, but

denies the truth of Plaintiff’s allegation of concern.

       52.     Responding to Paragraphs 52 of Plaintiff’s Amended Complaint, Defendant craves

reference to the Defendant’s April 29, 2019 letter to Rachel and Chris Maney and denies all

allegations inconsistent therewith.

       53.     Responding to Paragraph 53 of Plaintiff’s Amended Complaint, Defendant craves

reference to the Defendant’s April 29, 2019 letter to Rachael and Chris Maney and denies all

allegations inconsistent therewith.

       54.     Responding to Paragraph 54 of Plaintiff’s Amended Complaint, Defendant lacks

sufficient information upon which to admit or deny Ms. Maney’s knowledge of Mr. Green, craves

reference to Defendant MPS’s April 29, 2019 letter to Rachael and Chris Maney, and denies all

allegations inconsistent therewith. Defendant denies the last allegations contained in Paragraph

54 of Plaintiff’s Amended Complaint and demands strict proof thereof.

       55.     Responding to Paragraph 55 of Plaintiff’s Amended Complaint, Defendant admits

it gave Plaintiff positive feedback as appropriate, but denies the allegations and implications that

Plaintiff Maney and her family were not advised of inappropriate conduct and consequences and

denies allegations inconsistent therewith.




                                             Page 10 of 27
     2:19-cv-02899-BHH         Date Filed 12/24/19      Entry Number 17        Page 11 of 27




        56.    Responding to Paragraph 56 of Plaintiff’s Amended Complaint, Defendant admits

it gave Plaintiff positive feedback as appropriate, but denies Plaintiff Maney and her family were

not advised of inappropriate conduct and consequences and denies the reminder of the allegations

and demands strict proof.

        57.    The allegations contained in Paragraph 57 of Plaintiff’s Amended Complaint are

subject to Defendant’s prior Motion to Strike; therefore, no response is provided herein. Defendant

reserves its right to respond to such allegations, if required, after a ruling on Defendant’s Motion

to Strike.

        58.    The allegations contained in Paragraph 58 of Plaintiff’s Amended Complaint are

subject to Defendant’s prior Motion to Strike; therefore, no response is provided herein. Defendant

reserves its right to respond to such allegations, if required, after a ruling on Defendant’s Motion

to Strike.

        59.    The allegations contained in Paragraph 59 of Plaintiff’s Amended Complaint are

subject to Defendant’s prior Motion to Strike; therefore, no response is provided herein. Defendant

reserves its right to respond to such allegations, if required, after a ruling on Defendant’s Motion

to Strike.

        60.    The allegations contained in Paragraph 60 of Plaintiff’s Amended Complaint are

subject to Defendant’s prior Motion to Strike; therefore, no response is provided herein. Defendant

reserves its right to respond to such allegations, if required, after a ruling on Defendant’s Motion

to Strike.

        61.    The allegations contained in Paragraph 61 of Plaintiff’s Amended Complaint are

subject to Defendant’s prior Motion to Strike; therefore, no response is provided herein. Defendant




                                           Page 11 of 27
     2:19-cv-02899-BHH         Date Filed 12/24/19      Entry Number 17        Page 12 of 27




reserves its right to respond to such allegations, if required, after a ruling on Defendant’s Motion

to Strike.

        62.    The allegations contained in Paragraph 62 of Plaintiff’s Amended Complaint are

subject to Defendant’s prior Motion to Strike; therefore, no response is provided herein. Defendant

reserves its right to respond to such allegations, if required, after a ruling on Defendant’s Motion

to Strike.

        63.    The allegations contained in Paragraph 63 of Plaintiff’s Amended Complaint are

subject to Defendant’s prior Motion to Strike; therefore, no response is provided herein. Defendant

reserves its right to respond to such allegations, if required, after a ruling on Defendant’s Motion

to Strike.

        64.    Responding to Paragraph 64 of Plaintiff’s Amended Complaint, Defendant lacks

information sufficient to form a reasonable belief as to the truth or falsity of whether Bandy

confirms some of the allegations of Plaintiff; Defendant admits Bandy generally complained of

Dr. Maynard not being a team player; Defendant lacks knowledge of what Bandy may allege she

heard, and Defendant denies the remainder and demands strict proof.

        65.    The allegations contained in Paragraph 65 of Plaintiff’s Amended Complaint are

subject to Defendant’s prior Motion to Strike; therefore, no response is provided herein. Defendant

reserves its right to respond to such allegations, if required, after a ruling on Defendant’s Motion

to Strike.

        66.    The allegations contained in Paragraph 66 of Plaintiff’s Amended Complaint are

subject to Defendant’s prior Motion to Strike; therefore, no response is provided herein. Defendant

reserves its right to respond to such allegations, if required, after a ruling on Defendant’s Motion

to Strike.




                                           Page 12 of 27
     2:19-cv-02899-BHH         Date Filed 12/24/19      Entry Number 17        Page 13 of 27




        67.    The allegations contained in Paragraph 67 of Plaintiff’s Amended Complaint are

subject to Defendant’s prior Motion to Strike; therefore, no response is provided herein. Defendant

reserves its right to respond to such allegations, if required, after a ruling on Defendant’s Motion

to Strike.

        68.    Defendant denies the allegations contained in Paragraph 68 of Plaintiff’s Amended

Complaint and demands strict proof thereof.

        69.    Defendant denies the allegations contained in Paragraph 69 of Plaintiff’s Amended

Complaint and demands strict proof thereof.

        70.    Defendant denies the allegations contained in Paragraph 70 of Plaintiff’s Amended

Complaint and demands strict proof thereof.

                                  FIRST CAUSE OF ACTION
                                       42 U.S.C. §1981

        71.    Defendant responds to the allegations contained in Paragraph 71 of the Plaintiff’s

Amended Complaint by reaffirming and realleging the foregoing paragraphs of its Answer as if

fully repeated herein verbatim.

        72.    Defendant denies the allegations contained in Paragraph 72 of Plaintiff’s Amended

Complaint and demands strict proof thereof.

        73.    Defendant denies the allegations contained in Paragraph 73 of Plaintiff’s Amended

Complaint and demands strict proof thereof.

        74.    Defendant denies the allegations contained in Paragraph 74 of Plaintiff’s Amended

Complaint and demands strict proof thereof.

        75.    Defendant denies the allegations contained in Paragraph 75 of Plaintiff’s Amended

Complaint and demands strict proof thereof.




                                           Page 13 of 27
    2:19-cv-02899-BHH         Date Filed 12/24/19     Entry Number 17       Page 14 of 27




       76.     Defendant denies the allegations contained in Paragraph 76 of Plaintiff’s Amended

Complaint and demands strict proof thereof.

                                  SECOND CAUSE OF ACTION
                                    BREACH OF CONTRACT

       77..    Defendant responds to the allegations contained in Paragraph 77 of the Plaintiff’s

Amended Complaint by reaffirming and realleging the foregoing paragraphs of its Answer as if

fully repeated herein verbatim.

       78.     Defendant denies the allegations contained in Paragraph 78 of Plaintiff’s Amended

Complaint and demands strict proof thereof.

       79.     Defendant denies the allegations contained in Paragraph 79 of Plaintiff’s Amended

Complaint and demands strict proof thereof.

       80.     Defendant denies the allegations contained in Paragraph 80 of Plaintiff’s Amended

Complaint and demands strict proof thereof.

                                  THIRD CAUSE OF ACTION
                                       NEGLIGENCE

       81.     Defendant responds to the allegations contained in Paragraph 81 of the Plaintiff’s

Amended Complaint by reaffirming and realleging the foregoing paragraphs of its Answer as if

fully repeated herein verbatim.

       82.     Defendant denies the allegations contained in Paragraph 82 of Plaintiff’s Amended

Complaint and demands strict proof thereof.

       83.     Responding to Paragraph 83 of the Plaintiff’s Amended Complaint, the allegations

herein constitute conclusions of law regarding the answer and therefore strict proof is required.

Further, Defendant denies the allegations contained in Paragraph 83 of Plaintiff’s Amended




                                          Page 14 of 27
     2:19-cv-02899-BHH           Date Filed 12/24/19       Entry Number 17         Page 15 of 27




Complaint as allege the Defendant had a heightened duty of care to Plaintiff and demands strict

proof thereof.

       84.       Defendant denies the allegations contained in Paragraph 84 of Plaintiff’s Amended

Complaint and demands strict proof thereof.

                                       PRAYER FOR RELIEF

       85.       Responding to Paragraph 85 and subparts a through f thereof, of Plaintiff’s

Amended Complaint, Defendant states that Plaintiff is not entitled to the relief requested therein.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
          DEFENSE THERETO DEFENDANT ALLEGES AND STATES:

       86.       Plaintiff’s Amended Complaint fails to state a claim upon which relief can be

granted.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:

       87.       Plaintiff's claims are subject to all applicable statute of limitations, which act as a

bar to Plaintiff’s claims to the extent the claims arise or accrue outside of the said limitations.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:

       88.       Plaintiff may not be entitled to a jury trial on all issues and claims.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:

       89.       Plaintiff’s Amended Complaint fails to join required parties pursuant to Rule 19

and, therefore, may be dismissed. Fed. R. Civ. P. 12(b)(7).

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:




                                              Page 15 of 27
    2:19-cv-02899-BHH          Date Filed 12/24/19      Entry Number 17        Page 16 of 27




       90.     Some or all of Plaintiff’s claims may be subject to her duty to mitigate her alleged

damages, and such claims are barred and/or limited to the extent Plaintiff has failed to mitigate her

alleged damages.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:

       91.     Plaintiff’s claims herein, in whole or in part, may barred by principles of equity

including, but not limited to, the requirements of clean hands and of due diligence, and the

doctrines of waiver, estoppel and laches.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:

       92.     Any and all actions taken by Defendant affecting Plaintiff were in good faith and

for legitimate purposes.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:

       93.     Defendant’s conduct with regard to Plaintiff was in no way influenced by Plaintiff’s

race or national origin.    Defendant’s actions with regard to Plaintiff were legitimate, non-

discriminatory and non-retaliatory.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:

       94.     The Court may lack subject matter jurisdiction over some or all of Plaintiff’s

claims, thereby barring her claims.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:

       95.     Plaintiff’s claim under 42 U.S.C. § 1981 fails, in whole or in part, to state a claim

for which relief may be granted and should be dismissed pursuant to Rule 12(b)(1) and/or (b)(6)

of the Fed. R. Civ. P.



                                            Page 16 of 27
     2:19-cv-02899-BHH         Date Filed 12/24/19       Entry Number 17      Page 17 of 27




    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:

       96.     Plaintiff’s claim under 42 U.S.C. § 1981 fails to state a claim for which relief may

be granted because Defendant did not engage in any purposeful or intentional discriminatory action

or inaction.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:

       97.     Plaintiff’s claim under 42 U.S.C. § 1981 may be barred to the extent Plaintiff did

not engage in any activity protected by the statute.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:

       98.     Plaintiff’s claim under 42 U.S.C. § 1981 may be barred to the extent Plaintiff has

not been deprived of any interest protected by the statute.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:

       99.     The Amended Complaint fails to state a claim against Defendant upon which relief

can be granted under 42 U.S.C. § 1981, in that Defendant’s treatment of Plaintiff was at all times

based on factors other than Plaintiff’s race and/or national origin.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:

       100.    Plaintiff’s claim under 42 U.S.C. § 1981 may be barred to the extent Plaintiff did

complain about the alleged discriminatory conduct occurring at the school, Defendant promptly

responded to the complaints and resolved them.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:




                                            Page 17 of 27
     2:19-cv-02899-BHH          Date Filed 12/24/19      Entry Number 17        Page 18 of 27




          101.   Plaintiff’s claim under 42 U.S.C. § 1981 may be barred, in whole or in part, because

Plaintiff did not suffer any adverse action because of her race or her children’s race and/or national

origin.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:

          102.   Plaintiff’s claim under 42 U.S.C. § 1981 may be barred, in whole or in part, because

Plaintiff did not suffer any retaliation because of her race or her children’s race or because she

engaged in activity protected by the statute.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:

          103.   Plaintiff’s claims may be barred, in whole or in part, because all decisions with

respect to Plaintiff’s and/or her children’s relationship with Defendant and its school community

were made by Defendant for legitimate, non-discriminatory, non-pretextual, and/or non-retaliatory

reasons.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:

          104.   Defendant denies that any action or inaction taken towards Plaintiff was motivated

by race. More specifically, any action or inaction taken towards Plaintiff that Plaintiff contends

was discriminatory and/or retaliatory was in fact taken because of factors other than race.

Alternatively, in the event that the Court or a jury should conclude that race was a motivating

factor for any of the action(s) or inaction(s) challenged by Plaintiff, which Defendant denies,

Defendant affirmatively states that the same actions would have taken place absent consideration

of Plaintiff’s race.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:




                                            Page 18 of 27
    2:19-cv-02899-BHH          Date Filed 12/24/19       Entry Number 17        Page 19 of 27




       105.    Plaintiff’s claims are barred, in whole or in part, because Defendant has at all times

acted reasonably and in good faith toward Plaintiff.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:

       106.    Plaintiff is estopped from pursuing the claims in the Amended Complaint by reason

of Plaintiff’s own actions and course of conduct.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:

       107.    Plaintiff’s claims may be barred, in whole or in part, because Defendant exercised

reasonable care to prevent and correct promptly any alleged discriminatory and/or retaliatory

behavior.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:

       108.    Plaintiff’s claims may be barred, in whole or in part, because Plaintiff failed to take

advantage of any preventive or corrective opportunities provided by Defendant to avoid harm or

otherwise.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:

       109.    Plaintiff’s claims may be barred to the extent it would impermissibly require for

proof the admission into evidence of subsequent remedial measures not admissible to prove

culpable conduct in connection with the event under Fed. R. Evid. 407.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:

       110.    Plaintiff has failed to allege irreparable harm or any other basis upon which to

receive any form of injunctive relief.




                                           Page 19 of 27
     2:19-cv-02899-BHH         Date Filed 12/24/19       Entry Number 17        Page 20 of 27




    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:

        111.    Plaintiff’s claims may be barred, in whole or in part, to the extent Plaintiff cannot

prove any facts showing that Defendant’s was the proximate cause of any harm or damages alleged

in the Complaint, which are denied.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:

        112.    Any injuries or damages sustained by the Plaintiff, which are denied, were caused

by her own conduct.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:

        113.    Whatever injuries or damages were suffered by the Plaintiff, if any, were due to,

caused by and/or the direct and proximate result of the sole and/or intervening/ superseding act of

individuals other than Defendant MPS.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:

        114.    South Carolina law recognizes no duty as alleged by the Plaintiff, which acts as a

bar to Plaintiff’s claims.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:

        115.    The Defendant does allege and show that any injuries and damages sustained by

the Plaintiff as alleged in the Amended Complaint, which are denied, were due to and were caused

and occasioned by the intervening and superseding negligence, carelessness, recklessness,

heedlessness, willfulness and wantonness of some other party or parties, including Plaintiff, and

the Defendant does plead such intervening and superseding negligence, carelessness, recklessness,




                                            Page 20 of 27
    2:19-cv-02899-BHH          Date Filed 12/24/19     Entry Number 17      Page 21 of 27




heedlessness, willfulness and wantonness as the direct and proximate cause of the injuries and

damages sustained by the Plaintiff as alleged in the Amended Complaint.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:

       116.    Plaintiff’s damages may be limited by certain after-acquired evidence.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:

       117.    Any and all damages claimed in excess of the applicable statutory caps are barred.

Additionally, to the extent Plaintiff seeks punitive damages or prejudgment interest pursuant to

applicable statutes those claims are also barred.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:

       118.    No act or omission of Defendant proximately caused any damages to the Plaintiff.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:

       119.    Defendant cannot be held liable for any actions in which it took no part and over

which it had no control.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:

       120.    Any and all damages claimed in excess of the applicable statutory caps are barred.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:

       121.    The Defendant is a "charitable organization", as that term is defined by S.C. Code

§33-56-170(a) and as used in §33-56-180. Defendant therefore affirmatively pleads that pursuant

to S.C. Code §33-56-170 and §33-56-180, its liability is limited to $300,000.00 actual damages as

a protected “charitable organization.” Further, pursuant to S.C. Code Ann. § 33-56-170 and § 33-




                                           Page 21 of 27
    2:19-cv-02899-BHH          Date Filed 12/24/19      Entry Number 17        Page 22 of 27




56-180, the Plaintiff is statutorily barred from recovering from said Defendant because they did

not act in a reckless, willful, or grossly negligent manner. Further, Defendant is not subject to a

claim for punitive damages. To the extent Plaintiff’s prayer for relief includes punitive damages

and damages in excess of the statutory cap, such damages are barred and must be stricken. The

Defendant is entitled to all monetary limitations or caps on liability provided thereunder.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:

       122.    To the extent Plaintiff’s prayer for relief includes a claim for punitive damages,

such claim is barred because the acts and omissions, if any, of Defendant fail to rise to the level

required to sustain an award of punitive damages.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:

       123.    The imposition of punitive damages on the basis of the acts or omissions of this

Defendant with respect to the Plaintiff would represent the deprivation of liberty and property

without due process of law, the imposition of cruel and unusual punishment and excessive fines,

and deny the equal protection of laws, in violation of the Fifth, Sixth, and Fourteenth Amendments

to the Constitution of the United States and pertinent provisions of the Constitution of the State of

South Carolina.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:

       124.    Defendant asserts that any award of punitive damages, if claimed by Plaintiff,

should be limited to the limits referenced in S.C. Code Ann. § 15-32-530 and that where a jury

returns a verdict for punitive damages in excess of this limitation, the court will be required to

make additional determinations concerning the limitation to be imposed. Defendant further pleads




                                           Page 22 of 27
     2:19-cv-02899-BHH          Date Filed 12/24/19      Entry Number 17         Page 23 of 27




any and all applicable protects afforded to pursuant to S.C. Code Ann. §§ 15-35-510 to -540, as a

defense to Plaintiff’s claims and/or request for an award of punitive damages.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:

       125.    Defendant relies upon and assert any and all protections provided by S.C. Code §§

15-32-210 et seq., including limitations in the amount of non-economic damages recoverable, if

any, and any other limitations provided for by said Chapter and Title or as interpreted under

common law.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:

       126.    Defendant relies upon any and all applicable defenses or benefit codified at S.C.

Code §§ 15-38-15 et seq., including the right to have the jury apportion fault among any named

Defendant and any other party whether or not named.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:

       127.    The Defendant asserts that any recovery may be barred in whole or in part as a

result of the doctrine of election of remedies to the extent Plaintiff seeks inconsistent remedies that

would result in double recovery.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:

       128.    Even if Plaintiff prevails, her damages claims are barred to the extent that the forms

of relief are duplicative of each other.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:




                                            Page 23 of 27
    2:19-cv-02899-BHH          Date Filed 12/24/19      Entry Number 17        Page 24 of 27




       129.    To the extent Plaintiff seeks damages not entitled to under her §1981, breach of

contract, and/or negligent training/supervision causes of action, such requests for damages or other

relief should be stricken from Plaintiff’s Amended Complaint pursuant to Fed. R. Civ. P. 12(f).

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:

       130.    Plaintiff’s contract claim fails because Plaintiff cannot show a breach of the alleged

contract by Defendant.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:

       131.    Plaintiff’s contract claims are barred because Defendant substantially complied

with its obligations under the purported contact and did not breach any agreement with Plaintiff.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:

       132.    Plaintiff’s contract claims may be barred by the doctrine of impossibility

impracticability and/or frustration of purpose.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:

       133.    Plaintiff’s breach of contract claim is barred because Plaintiff’s actions, not

Defendant’s, breached the contract.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:

       134.    Plaintiff’s breach of contract claim may be barred because Plaintiff failed to join

necessary parties on that claim, as Chris Maney was also a party to the Enrollment Contract.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:




                                           Page 24 of 27
    2:19-cv-02899-BHH          Date Filed 12/24/19      Entry Number 17        Page 25 of 27




       135.    To the extent the Amended Complaint alleges third party beneficiaries to the

Enrollment Contract, those beneficiaries would be necessary parties to this action who were not

properly joined, which may act as a bar to Plaintiff’s breach of contract claim.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:

       136.    Conditions to performance of the Enrollment Contract are excused by hindrance

and failure of cooperation by Plaintiff.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:

       137.     Conditions of Defendant’s counter performance of the Enrollment Contract, if any

exist, are excused by actual material breach by Plaintiff.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:

       138.     Conditions of Defendant’s duty of any counter performance of the Enrollment

Contract are suspended due to Plaintiff’s breach of contract.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:

       139.     Conditions of Defendant’s duty of any counter performance of the Enrollment

Contract are excused due to Plaintiff’s conduct indicating prospective liability or unwillingness to

perform.

        FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
           DEFENSE THERETO DEFENDANT ALLEGES AND STATES:

       140.     Plaintiff waived and is estopped to allege breach of Defendant’s duty of any

counter performance under the Enrollment Contract.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:




                                           Page 25 of 27
     2:19-cv-02899-BHH           Date Filed 12/24/19       Entry Number 17        Page 26 of 27




          141.    Plaintiff’s allegations are barred due to principles of equity, including unclean

hands.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:

          142.    Any and all contractual duties of Defendant were fully discharged.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:

          143.    Plaintiff failed to mitigate damages (if any) for the alleged breach of contract.

    FURTHER ANSWERING THE AMENDED COMPLAINT AND AS A FURTHER
         DEFENSE THERETO DEFENDANT ALLEGES AND STATES:

          144.    Defendant hereby gives notice that it intends to rely upon such other affirmative

defenses as may become available or apparent during the course of litigation and reserves the right

to amend Defendant’s Answer to assert such defenses. Further, in asserting the affirmative

defenses, Defendant does not assume the burden of proof for any issue that would otherwise rest

with Plaintiff.

         WHEREFORE, having fully answered the Amended Complaint herein, the Defendant

respectfully prays for an Order of this Court granting judgment to the Defendant, dismissing the

Amended Complaint herein with prejudice, assessing all costs and fees, including attorney's fees

against the Plaintiff and granting such other and further relief as this Court may deem just and

proper.




                                              Page 26 of 27
    2:19-cv-02899-BHH        Date Filed 12/24/19   Entry Number 17     Page 27 of 27




                                         YOUNG CLEMENT RIVERS, LLP


                                         By: s/Shawn Daughtridge Wallace
                                         Shawn Daughtridge Wallace, Federal I.D. #: 4506
                                         E-mail: swallace@ycrlaw.com
                                         Stephanie N. Ramia, Federal I.D. #: 11783
                                         E-mail: sramia@ycrlaw.com
                                         Zachary M. Kern, Federal I.D. # 13078
                                         E-mail: zkern@ycrlaw.com
                                         P.O. Box 993, Charleston, SC 29402
                                         Phone: (843) 724-6603;

                                         Attorneys for Defendant
Charleston, South Carolina

Dated: December 24, 2019




                                       Page 27 of 27
